UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6265



JOHN GRAYSON ATKINSON,

                                           Petitioner - Appellant,

          versus


THEODIS BECK; CARLA O’KONEK; MICHAEL EASLEY,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-00-60-5-BR)


Submitted:   May 17, 2001                   Decided:   May 25, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Grayson Atkinson, Appellant Pro Se. Clarence Joe DelForge,
III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Grayson Atkinson seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000).    We have reviewed the record and the

district court’s opinion accepting the recommendation of the magis-

trate judge and find no reversible error.     Accordingly, we deny

Atkinson’s motion for appointment of counsel, deny a certificate of

appealability, and dismiss the appeal on the reasoning of the

district court.   See Atkinson v. Beck, No. CA-00-60-5-BR (E.D.N.C.

Jan. 12, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2